UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):February 14, 2014 JACK IN THE BOX INC. (Exact name of registrant as specified in its charter) DELAWARE 1-9390 95-2698708 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 9, SAN DIEGO, CA (Address of principal executive offices) (Zip Code) (858) 571-2121 (Registrant’s telephone number, including area code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act(17 CFR 240.13e-4(c)) Item5.07 Submission of Matters to a Vote of Security Holders The annual meeting of the stockholders of Jack in the Box Inc. (the “Company”) was held on February 14, 2014. Matters submitted to the shareholders and voted upon at the meeting, which are more fully described in the Company's proxy statement, were as follows: (1)Election of the seven members of the board of directors; (2)Ratification of the appointment of KPMG LLP as independent registered public accountants for the fiscal year ending September 28, 2014; and (3)Consideration and approval of an advisory (non-binding) resolution regarding executive compensation.All directors were elected and Proposals (2) and (3) were approved.The final voting results are set forth below. (1)The following directors were elected by the affirmative vote of a majority of votes cast for that director (abstentions and broker non-votes are not counted either as a vote cast “for” or “against): Nominees for Director Votes Cast For Votes Cast Against Abstain Broker Non-Votes Number % of Votes Cast Leonard A. Comma David L. Goebel Madeleine A. Kleiner Michael W. Murphy James M. Myers David M. Tehle John T. Wyatt (2)The appointment of KPMG LLP was ratified by a majority of the votes cast (there were no broker non-votes on this proposal): Votes Cast For Votes Cast Against Abstain Number % of Votes Cast - (3)The compensation of named executive officers was approved, on an advisory basis, by a majority of the votes cast (abstentions are counted as votes “against” the proposal; broker non-votes are not counted as either “for” or “against” the proposal): Votes Cast For Votes Cast Against Abstain Broker Non-Votes Number % of Votes Cast SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. JACK IN THE BOX INC. By: /s/ Jerry P. Rebel Jerry P. Rebel Executive Vice President Chief Financial Officer (Principal Financial Officer) (Duly Authorized Signatory) Date: Feb. 17, 2014
